Citation Nr: 0533721	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  04-35 329	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association




FINDINGS OF FACT

1.  The veteran in this case served on active duty from May 
1943 to June 1946.

2.  The veteran perfected an appeal of an April 2004 RO 
denial of a claim of entitlement to TDIU.  

3.  In August 2005, prior to the promulgation of a decision 
in the appeal, the Board received notification that the 
veteran desired to withdraw his appeal of the TDIU denial.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204 (2005).  The appellant has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.


REMAND

When the veteran filed his withdrawal of the TDIU appeal, he 
also notified the RO that he desired to continue with his 
notice of disagreement with a February 2005 denial of service 
connection for a right knee disability.  It is not clear from 
the available record whether the RO has issued a statement of 
the case (SOC) in response to the notice of disagreement.  
While the practice of the Board used to be to refer such 
situations to the RO for further action as the RO deemed 
appropriate, the United States Court of Appeals for Veterans 
Claims (Court) has held that the Board must take affirmative 
action and remand the matter to the RO for the issuance of a 
SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  
Accordingly, this issue is REMANDED to the RO for the 
following:

The RO should re-examine the claim 
of service connection for right knee 
disability.  If no additional 
development is required, and if not 
already accomplished, the RO should 
prepare a SOC in accordance with 
38 C.F.R. § 19.29 (2005), unless the 
matter is resolved by granting the 
benefit sought, or by the veteran's 
withdrawal of the NOD.  If, and only 
if, the veteran files a timely 
substantive appeal, the issue should 
be returned to the Board.

If a SOC has not already been issued, the RO should act on 
this service connection issue in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


